Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on January 14, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 28-30, 36-38 and 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 2006/0228936) in view of LIMBERG et al. (US 8,813,868).
In reference to claims 16, 28-30, 36-38 and 40-44, CHEN discloses a machine comprising: a main body 30 having a housing 31 and a grip 32, the housing 30 having a front side, rear side, an upper side and a lower side such that the grip 32 extends away from the lower side of the housing; a motor within a case (see diagram below) fixed to the front side of the housing see diagram below) and exposed outside the housing; a transmission that transmits the rotational force of the motor to a working tool supported by the housing and case.

    PNG
    media_image1.png
    509
    341
    media_image1.png
    Greyscale

	CHEN does not disclose a holding tool attached to the case as claimed.  LIMBERG et al. teaches a machine (figure 17) comprising: a main body defined by a housing 24 having a front side, rear side, an upper side and a lower side such that the grip 30 extends away from the lower side of the housing 24; a case 32 having a rigidity greater than portions of the housing, the case 32 fixed to the front side of the housing 24; a first attaching hole 102 and a second attaching hole 104 integrally provided in the housing 24 of the machine; an intermediate member 166 extending beyond an outer surface of the case 32 with a center of gravity between the rotation axis and a centerline 188 of the attaching hole in plan view, the intermediate member 166 having a support hole 202 having wall defined by a first inner diameter less than a second inner diameter (see diagram below),  wherein the attaching hole penetrates the housing 24 in plan view and intersects 

    PNG
    media_image2.png
    279
    640
    media_image2.png
    Greyscale

Although the embodiment of LIMBERG et al. referenced above does not disclose the attaching hole to be an integral part of the case for the purpose of receiving the intermediate member of the holding tool, figures 1, 2 and 10 of LIMBERG et al. teaches an alternative attachment of the holding tool to the case 32 that extends from the housing 24; wherein an angled (inclined) attachment surface 72 (fixing portion) of the intermediate member 70 engages an angled (inclined) attachment surface 36-39 of the case 32 relative to a center axis of the holding tool shaft 50.  It would have been obvious to one having ordinary skill in the art at the 1  
It would have been further obvious to one having ordinary skill in the art at the time of the invention to provide the support hole, attaching hole and the first part of the handle shaft with threads since the LIMBERG et al. suggest the equivalence of threads or flattened sidewalls on a shaft for their use in the auxiliary holding tool art and the selection of any of these known equivalents to secure a holding tool to a machine would be within the level of ordinary skill in the art.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 2006/0228936) in view of LIMBERG et al. (US 8,813,868) as applied to claim 32, and further in view of HUNG (US 6,810,547).
With respect to claim 33, CHEN discloses a modified machine as required in claims 16, comprising: a case fixed to a housing enclosing a motor, the case having a threaded attaching hole and an intermediate member having a threaded support hole as modified; and a holding tool that is attached to the case 12 so as to protrude from an outer surface of the case.  
.

Allowable Subject Matter
Claims  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 16 and 28-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        

April 21, 2021




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Howard v. Detroit Stove Works, 150 U.S. 164 (1893).